Citation Nr: 1340746	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial rating for spondylosis and degenerative joint disease of the lumbar spine higher than 20 percent before March 30, 2012, and higher than 10 percent from March 30, 2012.  

3.  Entitlement to an initial rating higher than 10 percent for right hip degenerative joint disease.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).   

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the claim of service connection for a left hip disability, in March 2013, the Veteran identified additional private medical records.  As the evidence of record is incomplete, further development under the duty to assist is needed.  

On the claims for increase, in a rating decision in June 2012, the RO granted service connection and assigned the initial disability ratings.  In a statement in January 2013, the Veteran submitted a timely notice of disagreement to the assigned ratings.  As the RO has not yet issued a statement of the case, addressing the claims, a remand is required.



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the private medical records for treatment of a left hip disability, including from R. Hinson and the Chiropractic Center of South Carolina.   

2.  Afford the Veteran a VA examination by VA examiner, who has not previously examined the Veteran, to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that a left hip disability is caused by or aggravated by service-connected disabilities of the  lumbar spine, right hip, or right knee, singularly or jointly.  

In formulating an opinion on aggravation, "aggravation" means a permanent increase in severity, that is, an irreversible worsening of a disability as a result of a service-connected disability or disabilities beyond the natural clinical course of the nonservice connected disability as contrasted to a temporary worsening of symptoms. 

The Veteran's file should be made available to the examiner for review. 

3.  On completion of the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 




4.  Furnish the Veteran and his representative a statement of the case on the claims for increase, including notification that a timely filed substantive appeal is still needed to perfect the appeal for appellate review by the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


